358 F.2d 142
John W. GARDNER, Secretary of Health, Education and Welfare, Appellant,v.George F. EVANS, Appellee.
No. 22262.
United States Court of Appeals Fifth Circuit.
March 17, 1966.

Walter H. Fleischer, Sherman L. Cohn, Attys., Dept. of Justice, Washington, D.C., John W. Douglas, Asst. Atty. Gen., Robert E. Hauberg, U.S. Atty., David L. Rose, Attorney, Department of Justice, Washington, D.C., for appellant.
Gilbert F. Heinbaugh, Petal, Miss., for appellee.
Before GEWIN and THORNBERRY, Circuit Judges, and WEST, District Judge.
PER CURIAM:


1
The only substantial issue presented in this case is whether the district court committed error in overturning the decision of the Secretary of Health, Education and Welfare denying benefits to the claimant, appellee.  Our review of the record convinces us that the decision of the Secretary was amply supported by substantial evidence and that the district court erred in setting it aside.  The judgment of the district court is reversed.


2
The appellee may be entitled to benefits under the 1965 amendments to the Social Security Act, Public Law 89-97, July 30, 1965, 79 Stat. 286, adopted subsequent to the Secretary's decision.  Prior to the amendments, the law required that an individual's impairment must be expected to be of long-continued and indefinite duration or to result in death.  The amendment establishes a new and less stringent standard; the claimant must have been under a disability which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 calendar months.  This cause is remanded to the district court with directions to remand the same to the Secretary for a determination of whether claimant is unable to engage in any substantial gainful activity pursuant to the 1965 amendments to the Social Security Act.


3
Reversed and remanded with directions.